UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6274


CHRISTOPHER LEWIS,

                    Petitioner - Appellant,

             v.

WARDEN BRIAN K. DOBBS,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Bruce H. Hendricks, District Judge. (0:20-cv-00862-BHH)


Submitted: October 13, 2021                                   Decided: October 25, 2021


Before WILKINSON and NIEMEYER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Lewis, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on Lewis’ 28 U.S.C. § 2241

petition in which Lewis sought to challenge his conviction by way of the savings clause in

28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may challenge his conviction in a

traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion would be inadequate

or ineffective to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a
       conviction when: (1) at the time of conviction, settled law of this circuit or
       the Supreme Court established the legality of the conviction; (2) subsequent
       to the prisoner’s direct appeal and first § 2255 motion, the substantive law
       changed such that the conduct of which the prisoner was convicted is deemed
       not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
       provisions of § 2255 because the new rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

       We have reviewed the record and, following the Supreme Court’s decision in Greer

v. United States, 141 S. Ct. 2090 (2021), find no reversible error. Accordingly, we affirm

the district court’s order. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                                2